                Case 3:21-cr-05255-BHS Document 5 Filed 07/26/21 Page 1 of 3




 1
 2                                                                                      FILED           LODGED
                                                                                                  RECEIVED

 3                                                                                 Jul 26, 2021
 4                                                                                CLERK U.S. DISTRICT COURT
                                                                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
                                                                         BY                                   DEPUTY
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT FOR THE
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
10
11
      UNITED STATES OF AMERICA,                            No. CR 21-5255BHS
12
13                                Plaintiff
                                                           INFORMATION
                             v.
14                                                         18 U.S.C. §§ 2251(a) and (e)
                                                           (Production of Child Pornography – Two
15
                                                           Counts)
      STEPHEN RIAN PRICE,
16
                                  Defendant.
17
18
19
20          The United States Attorney charges that:
21                                              COUNT 1
22                                   (Production of Child Pornography)
23          Between on or about October 18, 2018, and on or about October 16, 2019, in
24 Skamania County, within the Western District of Washington, and elsewhere, STEPHEN
25 RIAN PRICE, knowingly employed, used, persuaded, induced, enticed, and coerced
26 MV1, a minor, to engage in sexually explicit conduct, and attempted to do so, for the
27 purpose of producing a visual depiction of such conduct and transmitting any live visual
28
     Information/Price - 1                                                    UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, STE 700
     CR
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
                Case 3:21-cr-05255-BHS Document 5 Filed 07/26/21 Page 2 of 3




 1 depiction of such conduct, knowing or having reason to know that such visual depiction
 2 would be transported and transmitted using any means or facility of interstate and foreign
 3 commerce, such visual depiction was transported and transmitted using any means or
 4 facility of interstate and foreign commerce and in and affecting interstate and foreign
 5 commerce, and such visual depiction was produced using materials that had been mailed,
 6 shipped, and transported in interstate and foreign commerce.
 7          All in violation of Title 18, United States Code, Sections 2251(a) and (e).
 8                                           COUNT 2
 9                             (Production of Child Pornography)
10          Between on or about July 11, 2018, and on or about October 16, 2019, in
11 Skamania County, within the Western District of Washington, and elsewhere, STEPHEN
12 RIAN PRICE, knowingly employed, used, persuaded, induced, enticed, and coerced
13 MV2, a minor, to engage in sexually explicit conduct, and attempted to do so, for the
14 purpose of producing a visual depiction of such conduct and transmitting any live visual
15 depiction of such conduct, knowing or having reason to know that such visual depiction
16 would be transported and transmitted using any means or facility of interstate and foreign
17 commerce, such visual depiction was transported and transmitted using any means or
18 facility of interstate and foreign commerce and in and affecting interstate and foreign
19 commerce, and such visual depiction was produced using materials that had been mailed,
20 shipped, and transported in interstate and foreign commerce.
21          All in violation of Title 18, United States Code, Sections 2251(a) and (e).
22
                             ASSET FORFEITURE ALLEGATION
23
24          The allegations contained in Counts 1 and 2 of this Information are hereby

25 realleged and incorporated by reference for the purpose of alleging forfeiture. Upon
26 conviction of either offense, the Defendant STEPHEN RIAN PRICE shall forfeit to the
27 United States any and all property used or intended to be used to commit or to promote
28
     Information/Price - 2                                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, STE 700
     CR
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
                 Case 3:21-cr-05255-BHS Document 5 Filed 07/26/21 Page 3 of 3




 1 the commission of the offense. All such property is forfeitable pursuant to Title 18,
 2 United States Code, Section 2253(a)(3) and includes but is not limited to:
 3          a.       LG K20 Plus Cell Phone (Item 1146-002) seized from STEPHEN RIAN
 4 PRICE on or about October 16, 2019;
 5          b.       HP Laptop computer (Item 1146-003) seized from STEPHEN RIAN
 6 PRICE on or about October 16, 2019;
 7          c.       ZTE Blade Z Max Cell Phone (Item 1146-005) seized from STEPHEN
 8 RIAN PRICE on or about October 16, 2019; and,
 9          d.       LG K20 Cell Phone (Item 1146-006) seized from STEPHEN RIAN PRICE
10 on or about October 16, 2019.
11
12          DATED this th day of July, 2021.
13
14
15
                                                 TESSA M. GORMAN
16
                                                 Acting United States Attorney
17
18
19                                               GRADY J.  J LEUPOLD
                                                 Assistant United States Attorney
20
21
22
                                                 ANGELICA J. WILLIAMS
23                                               Assistant United States Attorney
24
25
26
27
28
     Information/Price - 3                                              UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, STE 700
     CR
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
